PER CURIAM.
This action was brought to recover the benefits under a policy of war risk insurance. At the conclusion of plaintiff’s evidence the court below directed a verdict for the defendant. The sole question was whether plaintiff became totally and permanently disabled during the life of the policy. The record is unsatisfactory. The medical witnesses were evidently equipped to testify definitely upon the obvious points in the ease. Whether they did or not does not appear, but certain it is that their evidence as condensed in the hill of exceptions leaves much for speculation. Interpreting it, however, most favorably to the plaintiff, as we think the law requires, we are not satisfied that it was too unsubstantial to submit to .the jury.
The judgment is reversed, and the cause remanded for a new trial.